Title: Resolution of the President and Directors of the Literary Fund, 23 March 1820
From: Literary Fund, President and Directors of the,Munford, William
To: 


					At a Meeting of the President & Directors of the Literary Fund, on Thursday, March 23d 1820—
					A Letter was laid before the Board, from Thomas Jefferson Rector of the University of Virginia, dated March 10th 1820, which was ordered to be filed:—and the Board being informed that the whole sum of sixty thousand dollars, for the loan whereof application has been made to this Board by James Breckenridge, Joseph C. Cabell and Chapman Johnson, on behalf of the Visitors of the University of Virginia, will not be wanting during the present year;—
					Resolved, that the sum of forty thousand dollars be lent to the Visitors of the University of Virginia, for the purpose of completing the buildings, to be drawn for between the 1st and 20th days of next month (April); the interest to be annually paid, and the principal to be redeemed in five equal annual payments; the first instalment of said principal to be paid at the expiration of three years from the date of the loan:—Provided, that the annual appropriation, made by law to the said University, be legally pledged to this Board for the punctual payment of the annual interest, and the redemption of the principal in the manner above stated.—
				